Case 4:18-cv-01885-HSG Document 853-5 Filed 10/04/19 Page 1 of 4




                    Exhibit T
 Case 4:18-cv-01885-HSG Document 853-5 Filed 10/04/19 Page 2 of 4




                         xhibit 7

UNR DACT D V RSION OF
 DOCUM NT SOUGHT TO
     B S AL D
        Case 4:18-cv-01885-HSG Document 853-5 Filed 10/04/19 Page 3 of 4




February 15, 2018

By Electronic Mail

Jonathan M. Sharret
Fitzpatrick, Cella, Harper & Scinto
1290 Avenue of the Americas
New York, New York, 10104-3800

Re:     Koninklijke​ ​Philips​ ​N.V.​ ​matters,​ ​Nos.​ ​15-1125​ ​through​ ​15-1127,​ ​15-1131,​ ​and​ ​15-1170,​
        ​Subpoena​ ​to​ ​Non-Party​ ​Google​ ​LLC

Dear Mr. Sharret:

I write to provide an update on non-party Google’s production of documents in response to Philips’ two
subpoenas.

1.      Code We Collected

We have collected and prepared for production source code for Chrome OS and Chrome Browser,
Android devices, Google Keyboard, Google Now Launcher, YouTube for Android, Google Play Movies,
and Google Play Music.

        A.        Chrome OS

As you recall, on October 19, 2017, we
                                                                           As you and I have previously
discussed, it would not be reasonable for Google to search for or collect additional versions as “the
burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). If
you want more specifics, please let me know.

        B.        Chrome Browser

Also on October 19, 2017, we
                                                                             Again, it would not be
reasonable or proportional for Google to search for or collect additional versions; again, if you would like
me to explain the specific reasons why, please let me know.

        C.        Android Devices

We now produce the following versions of Android framework source code:

        Release           Corresponding Devices
        Case 4:18-cv-01885-HSG Document 853-5 Filed 10/04/19 Page 4 of 4

Jonathan Sharret
February 15, 2018
Page 2




These builds include, among many other things, the versions of the Android Keyboard and Google Now
Launcher shipped with them. Again, it would not be reasonable or proportional for Google to search for
or collect additional versions; again, if you would like me to explain the specific reasons why, please let
me know.

        D.      Android Applications

Additionally,



2.      Location

This code is available during regular business hours at our office in San Francisco. Our office address
remains 1161 Mission Street, San Francisco, California, 94103, which remains different from the mailing
address on our website.

3.      Reviewer

We trust that you will provide notice under paragraph 10.e.ii of the protective order governing
confidentiality in these actions. We will endeavor to respond as quickly as possible.

Thank you for your continued time and courtesy in this matter.

Very Truly Yours,


Matt Warren
